Exhibit 10.3

 

CESCA THERAPEUTICS INC.

 

FIRST AMENDED AND RESTATED
NOMINATION AND VOTING AGREEMENT

 

This First Amended and Restated Nomination and Voting Agreement (this
“Agreement”) is made as of April 16, 2018 by and between Cesca Therapeutics
Inc., a Delaware corporation (the “Company”), and Boyalife (Hong Kong) Limited
(“Investor”). The Company and the Investor are referred to herein collectively
as, the “Parties”. This Agreement amends and restates that certain Nomination
and Voting Agreement originally entered into by the Parties and Boyalife
Investment Inc. (“Boyalife USA”) on February 13, 2016 (the “Original
Agreement”).

 

WHEREAS, the Original Agreement was entered into pursuant to the terms of that
certain Purchase Agreement by and between the Parties and Boyalife USA dated as
of February 2, 2016 (the “Purchase Agreement”); and

 

WHEREAS, as a result of substantial changes in the ownership, capitalization,
and financing of the Company subsequent to the date of the Purchase Agreement,
the Board of Directors of the Company (the “Board”) and the Investor have
determined that it is advisable and in the best interest of the Company and its
stockholders to amend and revise the Original Agreement in the manner set forth
herein; and

 

WHEREAS, because Boyalife USA has been dissolved and has ceased to a party to
the Original Agreement, Boyalife USA is not a party hereto.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1.     Board of Directors.

 

(a)     Designation of Directors. Until the termination of this Agreement
pursuant to Section 2 hereof, Investor shall have the right to designate certain
members to the Board (each, individually, an “Investor Designee” and,
collectively, the “Investor Designees”) as follows:

 

(i)     At any time until the termination of this Agreement pursuant to Section
2 and subject to the provisions of Section 1(a)(iii) below, Investor shall have
the right to designate a number of the members of the Board as shall be equal to
(x) the Boyalife Ownership Percentage (as defined below) multiplied by (y) the
total number of members of the Board. Solely for purposes of illustrating the
foregoing and subject to Section 1(a)(iii) below, if the Boyalife Ownership
Percentage is 40% and the Board is comprised of 5 members, then Investor would
have the right to designate 2 members of the Board (i.e., 0.4 multiplied by 5
members equals 2).

 

 

--------------------------------------------------------------------------------

 

 

(ii)     For purposes of this agreement, the “Boyalife Ownership Percentage” is
an amount equal to, as of any determination date, the result obtained by
dividing:

 

(A) the sum of (i) number of outstanding shares of common stock, par value $.001
per share, of the Company (“Common Stock”) held by the Investor, its Affiliates,
and their respective successors and assigns as of the determination date plus
(ii) the number of shares of Common Stock issuable pursuant to any convertible
debt or preferred stock held by the Investor, its Affiliates, and their
respective successors and assigns as of the determination date that is
immediately convertible as of the determination date without any further
payments by the holder thereof (referred to as the “Determination Date
Conversion Shares”), by

 

(B) the sum of (i) the total number of outstanding shares of Common Stock as of
the determination date plus (ii) the Determination Date Conversion Shares.

 

The Parties agree and acknowledge that the Boyalife Ownership Percentage is a
measure that is used solely for purposes of this Agreement and is not intended
to establish or be equal to any ownership percentage calculated and reported
under Regulation 13D-G promulgated by the U.S. Securities and Exchange
Commission or under any other provision of federal or state securities laws.

 

(iii)     If the calculation in Section 1(a)(i) above results in the right to
designate a fractional member of the Board, then the number of members of the
Board for which Investor shall have a designation right shall be rounded up,
provided that if rounding up would result in designation of a majority of the
Board members at a time when the Boyalife Ownership Percentage is less than 50%,
then the number shall be rounded down instead. For purposes of illustrating the
foregoing and not in limitation thereof, if the Boyalife Ownership Percentage is
52% at a time when there are 5 members of the Board, then Investor would have
the right to designate 3 members of the Board (i.e., 0.52 multiplied by 5
members equals 2.6, which would be rounded up to 3 members). If, on the other
hand, the Boyalife Ownership Percentage is 48% at a time when there are 5
members of the Board, then Investor would have the right to designate 2 members
of the Board (i.e., 0.48 multiplied by 5 members equals 2.4, which would be
rounded down to 2 members because the Boyalife Ownership Percentage is less than
50%).

 

(b)     Nothing in this Agreement shall preclude the Investor and its Affiliates
from exercising any other voting rights or other rights that they may otherwise
have under applicable law or otherwise with respect to the shares of Common
Stock held by them. For purposes of clarity, the restrictions set forth in
Section 1(b) of the Original Agreement are hereby terminated and of no further
force and effect.   

 

(c)     For purposes of his Agreement, the term “Affiliate” means any person or
entity that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with such person or entity, as
such terms are used in and construed under Rule 405 under the Securities Act of
1933, as amended. The Parties agree, without limitation, that Boyalife Asset
Holding II, Inc., a Delaware corporation, and Xiaochun (Chris) Xu shall be
deemed to be Affiliates of Investor for purposes of this Agreement.

 

(d)     Changes in Designees. From time to time so long as Investor has the
right to designate an Investor Designee, Investor, in its sole discretion, may:

 

(i)     notify the Company in writing of an intention to remove from the Board
any incumbent Investor Designee; or

 

2

--------------------------------------------------------------------------------

 

 

(ii)     notify the Company in writing of an intention to select a new Investor
Designee to the Board (whether to replace a prior Investor Designee or to fill a
vacancy in such Investor Designee Board seat).

 

In the event of such an initiation of a removal or selection of an Investor
Designee under Section 1(a) or this Section 1(e), the Company shall take such
reasonable actions as are necessary to facilitate such removals or elections,
including, without limitation, soliciting the votes of the appropriate
stockholders.

 

2.      Termination. This Agreement shall terminate upon the date on which the
Boyalife Ownership Percentage first falls below twenty percent (20%).

 

3.      Miscellaneous.

 

(a)     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed received (a) on the date of delivery if delivered
personally and/or by messenger service, (b) on the date of confirmation of
receipt of transmission by facsimile (or, the first business day following such
receipt if (i) the date is not a business day or (ii) confirmation of receipt is
given after 5:00 p.m., Pacific Time) or (c) on the date of confirmation of
receipt if delivered by a nationally or internationally recognized courier
service (or, the first business day following such receipt if (i) the date is
not a business day or (ii) confirmation of receipt is given after 5:00 p.m.,
Pacific Time), to the Parties at the addresses set forth below (or at such other
address for a Party as shall be specified by like notice):

 

If to the Company:

 

Cesca Therapeutics Inc.

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Chief Executive Officer

 


If to the Investor:

 

c/o Boyalife Group Ltd.

800 Jiefang Road East

Wuxi City, China 214002

 

 

(b)     Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, assigns, heirs, executors
and administrators of the Parties.

 

3

--------------------------------------------------------------------------------

 

 

(c)     Entire Agreement; Severability. This Agreements constitutes the full and
entire understanding, promise and agreement by and between the Company and the
Investor with respect to the subject matter hereof, and it supersedes, merges
and renders void every other prior written and/or oral understanding, promise or
agreement by and between the Company and the Investor. If one or more provisions
of this Agreement are held to be unenforceable under applicable law, such
provision shall be excluded from this Agreement, the balance of the Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms, and the Parties shall use good faith
to negotiate a substitute, valid and enforceable provision that replaces the
excluded provision and that most nearly effects the Parties’ intent in entering
into this Agreement.

 

(d)     Governing Law. This Agreement is being executed and delivered and is
intended to be performed, in the State of California, and the laws of such state
shall govern the construction, validity, enforcement and interpretation hereof,
except to the extent federal laws otherwise govern the validity, construction,
enforcement and interpretation hereof.

 

(e)     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

(f)     Further Assurances. Each Party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and so all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

(g)     Specific Performance. It is agreed and understood that monetary damages
would not adequately compensate an injured Party for the breach of this
Agreement by any Party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each Party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.

 

(h)     Amendment. Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument referencing this Agreement and signed by the Company and
the Investor.

 

(i)     No Waiver. The failure or delay by a Party to enforce any provision of
this Agreement will not in any way be construed as a waiver of any such
provision or prevent that Party from thereafter enforcing any other provision of
this Agreement. The rights granted both Parties hereunder are cumulative and
will not constitute a waiver of either Party’s right to assert any other legal
remedy available to it.

 

(j)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies or
electronically delivered copies of signed signature pages will be deemed binding
originals.

 

The Parties have executed this First Amended and Restated Nomination and Voting
Agreement as of the date first above written.

 

4

--------------------------------------------------------------------------------

 

 

 

COMPANY

     

CESCA THERAPEUTICS INC.
a Delaware corporation

         

By:

/s/ Vivian Liu

   

Vivian Liu,

Chief Operating Officer

         

INVESTOR

             

BOYALIFE (HONG KONG) LIMITED

         

By:

/s/ Xiaochun Xu

 

Name:

Xiaochun “Chris” Xu

 

Title:

Chairman_______________

 

 

(Signature page to First Amended and Restated Nomination and Voting Agreement)

 

5